SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

 Patricia J. McClain v. Board of Review, Department of Labor (A-52-17) (080397)
  Cynthia M. Blake v. Board of Review, Department of Labor (A-65-17) (080198)

Argued January 14, 2019 -- Decided April 29, 2019

ALBIN, J., writing for the Court.

       Under New Jersey’s Unemployment Compensation Law (UCL or Act), N.J.S.A.
43:21-1 to -71, an employee terminated from employment after working a certain number
of weeks is ordinarily entitled to unemployment insurance (UI) benefits. An employee
who voluntarily leaves her employment without just cause, however, is not entitled to
such benefits. N.J.S.A. 43:21-5(a). The Legislature recognized the inequity facing those
employees who served a substantial period with one employer and then voluntarily left
for an equal or better opportunity with another employer, only to be terminated shortly
afterwards. To redress that problem, the Legislature in 2015 passed an amendment to
N.J.S.A. 43:21-5(a), which ensured that an employee who was qualified for UI benefits
during her first employment would not be disqualified from such benefits if terminated
shortly after beginning her second employment.

       In these consolidated appeals, each employee -- Patricia McClain and Cynthia
Blake, respectively -- accepted an offer of employment from a second employer only to
have the offer rescinded before the start date, but after resignation from the first position.
The question is whether in such a circumstance, the employee, whose offer is rescinded
through no fault of her own, is entitled to UI benefits pursuant to N.J.S.A. 43:21-5(a).

       McClain and Blake both filed for unemployment insurance benefits with the New
Jersey Department of Labor. In both cases, the Deputy Director of Unemployment
Insurance denied their claims. In both cases, the Appeal Tribunals affirmed because
McClain and Blake did not commence their new employment within seven days of
leaving their former employer, thus disqualifying them for benefits under N.J.S.A. 43:21-
5(a). The Board of Review affirmed the Appeal Tribunal in both cases. McClain and
Blake separately appealed.

       In McClain’s case, the appellate panel reversed. 451 N.J. Super. 461, 464-65
(App. Div. 2017). The panel’s plain reading of N.J.S.A. 43:21-5(a) led it to conclude that
so long as the employee accepts the job offer, which is set to begin within seven days of
leaving the first employer, she is entitled to UI benefits if the offer is rescinded and she is
                                              1
rendered unemployed. Id. at 469-73. The panel determined that the clear language of the
statute governs and is supported by the legislative history and the remedial purposes of
the UCL. Id. at 470-74. The Court granted the Board of Review’s petition for
certification. 232 N.J. 377 (2018).

        In Blake’s case, the appellate panel affirmed the Board of Review’s decision to
deny Blake UI benefits because Blake voluntarily quit her job with her first employer and
never started her second employment due to the rescinded offer. 452 N.J. Super. 7, 10-11
(App. Div. 2017). The panel construed the phrase “employment which commences” to
mean that the employee must actually begin work with the second employer to be entitled
to UI benefits. Id. at 12. The Blake panel believed that the first employer’s UI account
would be charged for UI benefits paid to a claimant who became unemployed as a result
of the second employer’s rescission of the job offer, id. at 13-16, and concluded that the
first employer would have difficulty “challeng[ing] whether the claimant actually had
received an offer of employment and what were its terms,” id. at 16. The Court granted
Blake’s petition for certification. 233 N.J. 296 (2018).

HELD: Based on its interpretation of N.J.S.A. 43:21-5(a), the Court concludes that
McClain and Blake are entitled to UI benefits because (1) they qualified for UI benefits at
their former employment at the time of their departure, (2) they were scheduled to
commence their new jobs within seven days of leaving their former employment, and (3)
their new job offers were rescinded through no fault of their own before the start date.

1. In enacting the UCL, the Legislature declared that “economic insecurity due to
unemployment is a serious menace to the health, morals, and welfare of the people of this
state” and that the general welfare of the state required the “setting aside of
unemployment reserves to be used for the benefit of persons unemployed after qualifying
periods of employment.” N.J.S.A. 43:21-2. The UCL is social legislation that provides
some income for the worker earning nothing, because he is out of work through no fault
or act of his own. Because of the remedial purpose of the UCL, it is to be construed
liberally in favor of allowance of benefits. (pp. 12-13)

2. The general rule under the UCL is that an employee who leaves “work voluntarily
without good cause attributable to such work” is disqualified from receiving UI benefits
until she is reemployed for a defined number of weeks. See N.J.S.A. 43:21-5(a). Before
2015, that general exclusion of UI benefits for a voluntary quit extended to an employee
who held a long-term job and left it for an equal or better employment opportunity, only
to be terminated shortly after beginning work. To ameliorate that harsh result, the
Legislature amended N.J.S.A. 43:21-5(a) to protect employees who accept new
employment set to begin within seven days of leaving their former employer. The Board
of Review and McClain and Blake give dueling plain-language interpretations of
N.J.S.A. 43:21-5(a). In the Board’s view, the triggering event for UI benefit eligibility is
the commencement of the new employment; in McClain and Blake’s view, it is the
                                             2
acceptance of new employment. The Board contends that, under the statute, entitlement
to UI benefits requires that the employee actually begin work with the new employer
within seven days. McClain and Blake claim that entitlement to UI benefits merely
requires that an employee accept an offer of employment scheduled to begin seven days
after leaving her former employment. That interpretation allows for the granting of UI
benefits when the new employer rescinds the offer before the employee begins work.
Concluding that a plain reading of the statute yields two plausible interpretations, the
Court reviews the legislative history of N.J.S.A. 43:21-5(a) and notes that it does not
provide the necessary clarity to give meaning to the disputed language. (pp. 13-18)

3. Presented with ambiguous statutory language and inconclusive legislative history, the
Court looks to the underlying objective of the UCL and the equitable purpose of the
amendment. McClain and Blake fall within the category of workers the Legislature
intended to protect by the amendment. Under the Blake panel’s interpretation, McClain
and Blake could have collected UI benefits if they had commenced their new jobs and
were fired the next day, but instead they are disqualified from collecting benefits because
their offers were rescinded just days before starting their new jobs. That absurd result is
not one that the Legislature likely envisioned or intended and is completely at odds with
the enlightened purposes of the UCL. (pp. 18-19)

4. The Court concludes that McClain and Blake are entitled to UI benefits. The Blake
panel mistakenly believed that the “first employer would bear the financial consequences
of any benefits awarded” if the new employer rescinded the offer before the employee’s
start date. N.J.S.A. 43:21-7(c)(1) makes clear that an employer’s UI account is not
charged when an employee voluntarily quits her employment. The Court also rejects the
Blake panel’s conclusion that the last clause of the amendment is inconsistent with an
interpretation of N.J.S.A. 43:21-5(a) that extends UI benefits to employees whose
accepted job offers are rescinded before the start date. The provision on which the panel
relied merely dictates that when an employee gives notice that she will quit her job on a
specific date, that is the date from which to calculate the seven-day period before she
begins her job. Last, the Court does not harbor the concerns expressed by the Blake
panel about the difficulty of exposing the hypothetical employee who might feign a
rescinded offer to qualify for UI benefits because the employee must satisfy the burden of
establishing that she is entitled to UI benefits through an adversarial process. (pp. 20-24)

      The judgment of the McClain panel is AFFIRMED, the judgment of the
Blake panel is REVERSED, and the matters are REMANDED to the Board of
Review for further proceedings.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in JUSTICE ALBIN’s
opinion.


                                             3
SUPREME COURT OF NEW JERSEY
    A-52 September Term 2017
    A-65 September Term 2017
       080397 and 080198

         Patricia J. McClain,

       Appellant-Respondent,

                  v.

Board of Review, Department of Labor,

       Respondent-Appellant,

                 and

    Learning Edge Academy, Inc.,
     and Kids Choice Academy,

            Respondent.


          Cynthia M. Blake,

        Appellant-Appellant,

                  v.

Board of Review, Department of Labor,

      Respondent-Respondent,

                 and

       Laurel Healthcare, LLC,

            Respondent.




                  1
       McClain v. Bd. of Review (A-52-17):
       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
       451 N.J. Super. 461 (App. Div. 2017).


         Blake v. Bd. of Review (A-65-17):
       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
        452 N.J. Super. 7 (App. Div. 2017).

       Argued                      Decided
   January 14, 2019              April 29, 2019


Melissa Dutton Schaffer, Assistant Attorney General,
argued the cause for the Department of Labor in both
cases (Gurbir S. Grewal, Attorney General, attorney;
Melissa Dutton Schaffer, of counsel, and Peter H.
Jenkins, Deputy Attorney General, and Christopher
Weber, Deputy Attorney General, on the briefs).

Alan W. Lesso argued the cause for appellant in Blake v.
Bd. of Review (South Jersey Legal Services, Inc.,
attorneys; Alan W. Lesso, Kenneth M. Goldman and
Cassandra Stabbert, on the briefs).

Kenneth M. Goldman argued the cause for respondent in
McClain v. Bd. of Review (South Jersey Legal Services,
Inc., attorneys; Kenneth M. Goldman, Alan W. Lesso and
Cassandra Stabbert, on the briefs).

Alan H. Schorr argued the cause for amicus curiae
National Employment Lawyers Association of New
Jersey in both cases (Schorr & Associates, attorneys;
Alan H. Schorr and Adam L. Schorr, on the brief).




                          2
             JUSTICE ALBIN delivered the opinion of the Court.


      Under New Jersey’s Unemployment Compensation Law (UCL or Act),

N.J.S.A. 43:21-1 to -71, an employee terminated from employment after

working a certain number of weeks is ordinarily entitled to unemployment

insurance (UI) benefits. An employee who voluntarily leaves her employment

without just cause, however, is not entitled to such benefits. N.J.S.A. 43:21-

5(a). The Legislature recognized the inequity facing those employees who

served a substantial period with one employer and then voluntarily left for an

equal or better opportunity with another employer, only to be terminated

shortly afterwards. Those employees terminated by the second employer were

denied UI benefits because they had not worked the requisite time at the

second job, despite long-term service at their previous employment.

      To redress that problem, the Legislature in 2015 passed an amendment to

N.J.S.A. 43:21-5(a), qualifying an employee to receive UI benefits if she

“voluntarily leaves work with one employer to accept from another employer

employment which commences not more than seven days after the individual

leaves employment with the first employer.” See L. 2015, c. 41, § 1

(modifying N.J.S.A. 43:21-5(a)) (eff. May 4, 2015). The amendment ensured

that an employee who was qualified for UI benefits during her first



                                       3
employment would not be disqualified from such benefits if terminated shortly

after beginning her second employment. Ibid.

      In the two consolidated appeals before us, each employee accepted an

offer of employment from a second employer only to have the offer rescinded

before the start date -- leaving her jobless. The question is whether in such a

circumstance, the employee, whose offer is rescinded through no fault of her

own, is entitled to UI benefits pursuant to N.J.S.A. 43:21-5(a).

      Two Appellate Division panels have reached diametrically opposite

answers to that question based on divergent interpretations of N.J.S.A. 43:21-

5(a). One panel concluded that the acceptance of an offer of employment to

commence within seven days after leaving the first employer -- not the actual

start of new employment -- triggers the UI benefit protections of N.J.S.A.

43:21-5(a). McClain v. Bd. of Review, 451 N.J. Super. 461, 464-65 (App.

Div. 2017). Another panel concluded that the employee must actually begin

working for the second employer within the seven-day period to be entitled to

UI benefits. Blake v. Bd. of Review, 452 N.J. Super. 7, 11 (App. Div. 2017).

      Both appellate panels present plausible interpretations of N.J.S.A. 43:21-

5(a). However, only the McClain panel’s interpretation is consistent with the

remedial purposes of the UCL, an Act we have “construed liberally in favor of

allowance of benefits.” Yardville Supply Co. v. Bd. of Review, 114 N.J. 371,


                                        4
374 (1989). The objective of the Act is to provide some income to an

employee out of work through no fault of her own. Utley v. Bd. of Review,

194 N.J. 534, 543 (2008). Providing UI benefits to an employee who

voluntarily leaves her first employment based on an equal or better offer from

a second employer, who then rescinds the offer before the start date of her new

employment, fulfills the Legislature’s objective in amending N.J.S.A. 43:21-

5(a). We therefore determine that the two employees in the cases before us

have earned the right to UI benefits.

      Accordingly, we affirm the judgment of the McClain panel, reverse the

judgment of the Blake panel, and remand for proceedings consistent with this

opinion.

                                        I.
                                        A.
      The basic facts, which are undisputed, are discerned from McClain’s and

Blake’s unemployment compensation proceedings before the Department of

Labor.

      Between January 2013 and October 2015, Patricia McClain worked at

Learning Edge Academy, Inc., teaching toddlers. McClain worked forty hours

per week earning $8.63 per hour. On October 12, 2015, McClain accepted an

offer of employment as a preschool teacher at Kids Choice Academy, where

she would make $9.25 per hour during a forty-hour work week. Her new job

                                        5
was to begin seven days later. McClain resigned her teaching position at

Learning Edge the day she accepted Kids Choice’s job offer. The next day,

however, Kids Choice called McClain and rescinded the job offer because the

teacher she was to replace was returning to her former position.

       Cynthia Blake worked as a cook at Laurel Healthcare from September

2013 to August 2015. Blake worked forty hours per week earning $10.70 per

hour. In late July 2015, Blake accepted an offer of employment as a cook at

Alaris Healthcare, where she would earn $12.96 per hour during a forty-hour

work week. Blake resigned her full-time position at Laurel and was set to

begin work at Alaris within seven days of leaving Laurel. Two days before

Blake’s start date, Alaris rescinded the offer to Blake, apparently after

deciding to hire someone else. 1

                                        B.

       McClain and Blake both filed for unemployment insurance benefits with

the New Jersey Department of Labor. In both cases, the Deputy Director of

Unemployment Insurance denied their claims. In both cases, the Appeal

Tribunals affirmed because McClain and Blake did not commence their new

employment within seven days of leaving their former employer, thus




1
    Blake continued to work at Laurel part-time every other weekend.

                                        6
disqualifying them for benefits under N.J.S.A. 43:21-5(a). The Board of

Review affirmed the Appeal Tribunal in both cases.

      McClain and Blake separately appealed.

                                       II.

                                       A.

      In McClain’s case, the appellate panel rejected the Board of Review’s

interpretation of N.J.S.A. 43:21-5(a) and reversed. McClain, 451 N.J. Super.

at 464-65. The panel found that “a claimant need not actually start the new

employment to be exempt from disqualification under N.J.S.A. 43:21-5(a).”

Id. at 465. In reaching that conclusion, the panel noted that, before the 2015

amendment to N.J.S.A. 43:21-5(a), an employee who voluntarily left her

employment to work for another employer was disqualified from eligibility for

UI benefits until she had worked a set number of weeks at the new

employment. Id. at 467. In the panel’s view, after the amendment, so long as

the employee seeking an equal or better opportunity “voluntarily leaves work

with one employer to accept from another employer employment which

commences not more than seven days after the individual leaves employment

with the first employer,” the employee is entitled to UI benefits whether the

new employer rescinds the offer or terminates the new employee after she

begins work. Id. at 468-70 (quoting N.J.S.A. 43:21-5(a)).


                                       7
      The panel’s plain reading of the statute led it to conclude that so long as

the employee accepts the job offer, which is set to begin within seven days of

leaving the first employer, she is entitled to UI benefits if the offer is rescinded

and she is rendered unemployed. Id. at 469-73. The panel determined that the

clear language of the statute governs and is supported by the legislative history

and the remedial purposes of the UCL. Id. at 470-74. Last, the panel stated

that “McClain left her employment with Learning Edge for good cause

attributable to the work and was entitled to benefits without disqualification.”

Id. at 474.

      We granted the Board of Review’s petition for certification. 232 N.J.

377 (2018). We also granted the motion of the National Employment Lawyers

Association of New Jersey (NELA) to participate as amicus curiae.

                                        B.

      In Blake’s case, the appellate panel affirmed the Board of Review’s

decision to deny Blake UI benefits because Blake voluntarily quit her job with

her first employer and never started her second employment due to the

rescinded offer. Blake, 452 N.J. Super. at 10-11. The panel found that the

amendment to N.J.S.A. 43:21-5(a) “does not apply unless the employee

accepts employment with another employer ‘which commences not more than

seven days after the individual leaves employment with the first employer.’”


                                         8
Id. at 11 (quoting N.J.S.A. 43:21-5(a)). The Blake panel, like the McClain

panel, relied primarily on the plain language of N.J.S.A. 43:21-5(a), but

reached the polar opposite conclusion. Id. at 12. The panel construed the

phrase “employment which commences” to mean that the employee must

actually begin work with the second employer to be entitled to UI benefits.

Ibid.

        The Blake panel also looked to the UCL’s legislative history to support

its interpretation. Id. at 13-16. First, the panel relied on a report from the

Senate Labor Committee which indicated that the amendment to N.J.S.A.

43:21-5(a) was intended to provide UI benefits “for a worker who leaves one

job to accept a subsequent job at least equal in hours or pay, but is laid off

from the subsequent job.” Id. at 13 (quoting S. Labor Comm. Statement to S.

2082 (June 5, 2014)). Second, the panel emphasized that a legislative

committee stated that “the bill would not fiscally affect the first employer’s

contributions to the unemployment compensation fund, in particular, future

rates of contribution based upon benefit experience.” Id. at 14 (citing N.J.S.A.

43:21-7(c)(1)). That committee statement clashed with the Blake panel’s

belief that the first employer’s UI account would be charged for UI benefits

paid to a claimant who became unemployed as a result of the second

employer’s rescission of the job offer. Id. at 13-16. Last, “as a practical


                                         9
matter,” the Blake panel concluded that if a rescinded offer entitled an

employee to UI benefits, the first employer would have difficulty

“challeng[ing] whether the claimant actually had received an offer of

employment and what were its terms.” Id. at 16.

      We granted Blake’s petition for certification. 233 N.J. 296 (2018). We

also granted NELA’s motion to participate as amicus curiae.

                                      III.

                                       A.

      McClain and Blake align their arguments with the reasoning of the panel

in McClain, 451 N.J. Super. 461, and the Board of Review aligns its arguments

with the reasoning of the panel in Blake, 452 N.J. Super. 7. It bears

mentioning, however, that all the parties, as well as NELA, agree that the

Blake panel mistakenly believed the first employer’s UI account would be

charged if claimants received UI benefits upon becoming unemployed due to a

second employer’s rescission of a job offer.

                                       B.

      The issue before us is one of statutory interpretation. We must

determine whether, under N.J.S.A. 43:21-5(a), an employee who voluntarily

quits her current employment to accept an equal or better offer of new




                                       10
employment is entitled to UI benefits when the new employer rescinds the

offer. Several canons of statutory construction guide our analysis.

      Our objective in interpreting any statute is to give effect to the

Legislature’s intent. Frugis v. Bracigliano, 177 N.J. 250, 280 (2003). When

the clear language of the statute expresses the Legislature’s intent, our analysis

need go no further. Shelton v. Restaurant.com, Inc., 214 N.J. 419, 429 (2013).

When a plain reading of the statute allows for more than one plausible

interpretation or leads to an absurd result or a result at odds with the overall

statutory scheme, we may turn to extrinsic evidence. DiProspero v. Penn, 183

N.J. 477, 492-93 (2005). Such evidence may include the statute’s legislative

history, including legislative committee reports, or the stated public policy that

gave rise to the legislation. Ibid.

      In reviewing a final agency decision, such as that of the Board of

Review, we defer to factfindings that are supported by sufficient credible

evidence in the record. Brady v. Bd. of Review, 152 N.J. 197, 210 (1997). In

contrast, although we accord some deference to the Board’s interpretation of

the statutory scheme that the Legislature has entrusted it to administer, we are

not bound by an unreasonable or mistaken interpretation of that scheme,

particularly one that is contrary to legislative objectives. Russo v. PFRS, 206

N.J. 14, 27 (2011); see also Utley, 194 N.J. at 551.


                                        11
      With those precepts in mind, we turn first to an overview of the

Unemployment Compensation Law, N.J.S.A. 43:21-1 to -71.

                                         C.

      In enacting the Unemployment Compensation Law in 1936, the

Legislature clearly expressed the public policy underlying the Act. N.J.S.A.

43:21-2 (“Declaration of state public policy”). It declared that “economic

insecurity due to unemployment is a serious menace to the health, morals, and

welfare of the people of this state . . . [and] often falls with crushing force

upon the unemployed worker and his family.” Ibid. The Legislature further

declared that the general welfare of the state required the “setting aside of

unemployment reserves to be used for the benefit of persons unemployed after

qualifying periods of employment.” Ibid.

      The UCL is “social legislation that provides financial assistance to

eligible workers suffering the distress and dislocation caused by

unemployment.” Utley, 194 N.J. at 543. The essential objective of the Act “is

to provide some income for the worker earning nothing, because he is out of

work through no fault or act of his own.” Ibid. (quoting Battaglia v. Bd. of

Review, 14 N.J. Super. 24, 27 (App. Div. 1951)). Because of the remedial

purpose of the UCL, we have long recognized that “the [Act] is to be construed

liberally in favor of allowance of benefits.” Ibid. (alteration in original)


                                         12
(quoting Yardville Supply Co., 114 N.J. at 374); see also Provident Inst. for

Sav. in Jersey City v. Div. of Emp’t Sec., 32 N.J. 585, 590 (1960). Although

the UCL is to be liberally interpreted, the unemployment insurance trust fund

must be protected against the payment of claims to those ineligible for UI

benefits. Brady, 152 N.J. at 212.

      Against that backdrop, we must construe the statute at issue.

                                       D.

      The general rule under the UCL is that an employee who leaves “work

voluntarily without good cause attributable to such work” is disqualified from

receiving UI benefits until she is reemployed for a defined number of weeks.

See N.J.S.A. 43:21-5(a). Before 2015, that general exclusion of UI benefits

for a voluntary quit extended to an employee who held a long-term job and left

it for an equal or better employment opportunity, only to be terminated shortly

after beginning work. See N.J.A.C. 12:17-9.1(e)(9) (“An individual’s

separation from employment shall be reviewed as a voluntarily leaving work

issue where the separation was . . . [t]o accept other work[.]”). To ameliorate

that harsh result, in 2015, the Legislature amended N.J.S.A. 43:21-5(a) to

protect employees who accept new employment set to begin within seven days

of leaving their former employer.

      N.J.S.A. 43:21-5, as amended, provides in relevant part:


                                       13
            An individual shall be disqualified for benefits:

            (a) For the week in which the individual has left work
            voluntarily without good cause attributable to such
            work, and for each week thereafter until the individual
            becomes reemployed and works eight weeks in
            employment, which may include employment for the
            federal government, and has earned in employment at
            least ten times the individual’s weekly benefit rate, as
            determined in each case. . . . This subsection shall not
            apply to an individual who voluntarily leaves work with
            one employer to accept from another employer
            employment which commences not more than seven
            days after the individual leaves employment with the
            first employer, if the employment with the second
            employer has weekly hours or pay not less than the
            hours or pay of the employment of the first employer,
            except that if the individual gives notice to the first
            employer that the individual will leave employment on
            a specified date and the first employer terminates the
            individual before that date, the seven-day period will
            commence from the specified date.

            [N.J.S.A. 43:21-5(a) (emphasis denoting the 2015
            amendment).]

      The Board of Review and McClain and Blake give dueling plain-

language interpretations of N.J.S.A. 43:21-5(a). In the Board’s view, the

triggering event for UI benefit eligibility is the commencement of the new

employment; in McClain and Blake’s view, it is the acceptance of new

employment. The Board contends that, under the statute, entitlement to UI

benefits requires that the employee actually begin work with the new employer

within seven days. The Board asks us to read N.J.S.A. 43:21-5(a) in the


                                       14
following way: “This subsection shall not apply to an individual who

voluntarily leaves work with one employer to accept from another employer

employment which [actually] commences not more than seven days after the

individual leaves employment with the first employer . . . .”

      McClain and Blake claim that entitlement to UI benefits merely requires

that an employee accept an offer of employment scheduled to begin seven days

after leaving her former employment. They ask us to read N.J.S.A. 43:21-5(a)

in the following fashion: “This subsection shall not apply to an individual who

voluntarily leaves work with one employer to accept from another employer

employment which [is scheduled to] commence[] not more than seven days

after the individual leaves employment with the first employer . . . .” That

interpretation allows for the granting of UI benefits when the new employer

rescinds the offer before the employee begins work.

      To accept either of the parties’ divergent interpretations of N.J.S.A.

43:21-5(a), we would have to write into the statute qualifying language, a task

that is beyond the purview of this Court. See DiProspero, 183 N.J. at 492.

Ultimately, we conclude that a plain reading of the statute yields two plausible

interpretations.




                                       15
      Although we may look to extrinsic sources in an attempt to divine the

interpretation intended by the Legislature, a review of the legislative history

provides no decisive answer.

                                        E.

      Before passage of the 2015 amendment, Senator Fred H. Madden, Jr.,

the amendment’s sponsor, issued a statement in support of the Senate Bill. See

Sponsor’s Statement to S. 2082 30-31 (May 19, 2014). The Statement

provided:

            Current law disqualifies any worker who voluntarily
            leaves a job from receiving UI benefits and requires the
            worker to become reemployed and work at least eight
            weeks, earning at least 10 times the workers weekly UI
            benefit rate, before again being eligible for UI benefits.
            This bill would make an exception from that
            requirement for a worker who leaves one job to accept
            a subsequent job at least equal in hours or pay, but is
            laid off from the subsequent job.

            [Ibid.]

      At the June 5, 2014 hearing of the Senate Labor Committee, Senator

Madden indicated that the bill responded to “real life” situations, such as one

in which an employee worked for three years at a job, voluntarily left for new

employment, and then became unemployed four weeks later when the new

employer went bankrupt. Hearing on S. Comm. Substitute for S. 2082 before

the S. Labor Comm. 3-4 (June 5, 2014) (statement of Sen. Madden).


                                        16
      Under the then-law, as Senator Madden explained, the employee was

disqualified from receiving UI benefits because, upon starting her new job, the

“clock reset[] to zero” and she had not worked the requisite number of weeks

or reached the earned income threshold to qualify for UI benefits. Id. at 4-5.

Senator Madden’s example makes clear that one express purpose of the

amendment was to fill in a gap in the law that deprived an employee who had

earned UI eligibility at one job from accessing UI benefits after she voluntarily

left for equal or better employment and then was terminated shortly afterwards

at her new job. Senator Madden observed at the Senate hearing that when

drafting a bill he tries to evaluate “the different angles of how to make the bill

do everything that we intend it to do without missing anybody.” Id. at 8-9.

      Merely because the plight of an employee denied UI benefits resulting

from rescission of an employment offer was not explicitly discussed at the

hearing does not mean the Legislature intended to exclude such an emplo yee

from the protection of the amendment. The example given by Senator Madden

does not necessarily define the full reach of the amendment or address the full

range of inequities that the new law was intended to address. See City of

Renton v. Playtime Theatres, Inc., 475 U.S. 41, 48 (1986) (“What motivates

one legislator to make a speech about a statute is not necessarily what

motivates scores of others to enact it. . . .” (quoting United States v. O’Brien,


                                        17
391 U.S. 367, 384 (1968))); see also N.J. Coal. of Health Care Prof’ls, Inc. v.

DOBI, 323 N.J. Super. 207, 263 (App. Div. 1999) (“Expressions of opinion

during legislative hearings certainly may reflect the contemporaneous intention

of certain legislators, and may be considered. However, the language of the

statute and the findings and declarations made in the statute itself control.”).

Nothing in the legislative history suggests that Senator Madden -- or other

legislators -- intended a constricted application of N.J.S.A. 43:21-5(a) that

would produce the following inequitable result: an employee works for three

years at one job and accepts new employment to begin in seven days, but is

rendered ineligible for UI benefits solely because the new employer rescinds

the offer the day before the start date.

      Based on the legislative history, we cannot conclude that the Legislature

intended to disqualify UI benefit protection to the class of employees, such as

McClain and Blake, who earned UI benefit eligibility at their former jobs but

were rendered unemployed through no fault of their own because of the

rescission of an accepted offer of new employment that was scheduled to

commence within seven days.

      In summary, the legislative history does not provide the necessary clarity

to give meaning to the disputed language of the statute.




                                           18
                                       IV.

                                        A.

      We are presented with ambiguous statutory language and inconclusive

legislative history that leads to two plausible interpretations of N.J.S.A. 43:21-

5(a). This seeming stalemate is resolved by looking to the underlying

objective of the Unemployment Compensation Law and the equitable purpose

of the amendment.

      The UCL is social legislation intended to provide financial relief to an

employee who is out of work through no fault of her own and “is to be

liberally construed in favor of claimants to effectuate its remedial purposes.”

Brady, 152 N.J. at 212. Viewed through the lens of two conflicting and

plausible textual interpretations of N.J.S.A. 43:21-5(a), the statute must be

“construed liberally in favor of allowance of benefits.” See Utley, 194 N.J. at

543 (quoting Yardville Supply Co., 114 N.J. at 374).

      Cast in that light, McClain and Blake fall within the category of workers

the Legislature intended to protect by the amendment. Under the Blake

panel’s interpretation, McClain and Blake could have collected UI benefits if

they had commenced their new jobs and were fired the next day, but instead

they are disqualified from collecting benefits because their offers were

rescinded just days before starting their new jobs. That absurd result is not


                                        19
one that the Legislature likely envisioned or intended and is completely at odds

with the enlightened purposes of the UCL.

                                        B.

      The facts are not in dispute. McClain and Blake both tendered their

resignations upon accepting an offer of work with a new employer. They both

accepted positions that promised higher hourly wages than their old jobs.

Their new employment, moreover, was scheduled to commence within seven

days of their final day at their old jobs. The only remaining issue is whether

their new employers’ rescission of their accepted job offers before the start

date disqualified them from receiving UI benefits under N.J.S.A. 43:21-5(a).

Based on our interpretation of N.J.S.A. 43:21-5(a), we conclude that McClain

and Blake are entitled to UI benefits because (1) they qualified for UI benefits

at their former employment at the time of their departure, (2) they were

scheduled to commence their new jobs within seven days of leaving their

former employment, and (3) their new job offers were rescinded through no

fault of their own before the start date.

                                        C.

      We emphasize that the Blake panel mistakenly believed that the “first

employer would bear the financial consequences of any benefits awarded” if

the new employer rescinded the offer before the employee’s start date . See


                                        20
452 N.J. Super. at 16. Indeed, the parties agree that the first employer will not

bear any financial consequences if claimants, similarly situated to McClain

and Blake, collect unemployment benefits. N.J.S.A. 43:21-7(c)(1) provides

that

             an employer’s account shall not be charged for benefits
             paid to a claimant if the claimant’s employment by that
             employer was ended in any way which, pursuant to
             subsection (a), (b), (c), (f), (g) or (h) of [N.J.S.A. 43:21-
             5], would have disqualified the claimant for benefits if
             the claimant had applied for benefits at the time when
             that employment ended.

       That statute makes clear that an employer’s UI account is not charged

when an employee voluntarily quits her employment.2 Accordingly, the first

employer will not be charged under the amendment if the second employer



2
   Notably, the Senate Labor Committee’s Statement to the bill enacted as
N.J.S.A. 43:21-5(a) indicated that the new law did not have to explain the
financial impact on the first employer’s UI account because “[a]nother portion
of current law, [N.J.S.A. 43:21-7(c)(1)], provides that an employer’s UI
account is not charged for UI benefits paid to a claimant if the employee’s
employment with the employer ended in any way which would have
disqualified the claimant from UI benefits.” S. Labor Comm. Statement to S.
Comm. Statement to 2082, 1-2 (June 5, 2014); see also A. Labor Comm.
Statement to S. Comm. Substitute for S. 2082, 1-2 (Sept. 11, 2014); A.
Appropriations Comm. Statement to S. Comm. Substitute for S. 2082, 1-2
(Feb. 5, 2015). Thus, the Committee reasoned, “under those provisions of the
current law, that employer’s account would not be charged when the claimant
leaves work with that employer to accept employment from another
employer.” S. Labor Comm. Statement to S. Comm. Substitute for S. 2082, 1-
2.


                                          21
rescinds the offer before the employee begins the second job or if the

employee is laid off after one week of work. 3

       We also reject the Blake panel’s conclusion that the last clause of the

amendment is inconsistent with an interpretation of N.J.S.A. 43:21-5(a) that

extends UI benefits to employees whose accepted job offers are rescinded

before the start date. See 452 N.J. Super. at 12-13. That clause provides that

“if the individual gives notice to the first employer that the individual will

leave employment on a specified date and the first employer terminates the

individual before that date, the seven-day period will commence from the

specified date.” N.J.S.A. 43:21-5(a). That provision merely dictates that when

an employee gives notice that she will quit her job on a specific date, that is

the date from which to calculate the seven-day period before she begins her

job.

       The quoted language addresses a scenario illustrated by the following

example: on January 1, an employee gives notice to her employer that she will

resign on January 14 to accept a new job beginning on January 17 -- within

seven days of her resignation. In response, the first employer terminates her


3
  UI benefit payments come from the Unemployment Trust Fund, which is
funded through contributions made by employers and employees. N.J.S.A.
43:21-7 to -9. As amicus NELA indicates, N.J.S.A. 43:21-3(d)(1)(B)(ii) and
N.J.S.A. 43:21-19(c)(1) establish that the second employer will not be charged
either.

                                        22
employment effective immediately, preventing her from starting her job within

the seven-day period contemplated by the statute. The statute’s protective

language makes the operative date for calculating the seven-day period

January 14 and thus safeguards the employee from losing UI benefits through

the unilateral action of the first employer. Similarly, when an employee

intends to begin working at the second job within seven days, but has her offer

rescinded through no fault of her own, the unilateral action by the second

employer does not disqualify the employee from receiving unemployment

benefits. Read in that way, N.J.S.A. 43:21-5(a) protects the employee’s right

to UI benefits from the unilateral action of either the first or second employer .

      Last, we do not harbor the concerns expressed by the Blake panel about

the difficulty of exposing the hypothetical employee who might feign a

rescinded offer to qualify for UI benefits. See Blake, 452 N.J. Super. at 16.

The employee must satisfy the burden of establishing that she is entitled to UI

benefits. Brady, 152 N.J. at 218. An adversarial party or the Deputy Director

of Unemployment Insurance may make appropriate inquiries if the legitimacy

of an employee’s proofs come into question.

                                        V.

      For the reasons expressed, in accordance with N.J.S.A. 43:21-5(a), we

hold that McClain and Blake are entitled to UI benefits. We therefore affirm


                                        23
the judgment of the McClain panel, reverse the judgment of the Blake panel,

and remand to the Board of Review for proceedings consistent with this

opinion.



      CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in JUSTICE ALBIN’s
opinion.




                                     24